Exhibit 10.1

AMENDMENT NO. 2 TO CREDIT AGREEMENT

THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”) is made as of the 26
day of November, 2019, and amends and is supplemental to that certain credit
agreement dated as of September 26, 2018 (as may be amended, supplemented or
otherwise modified from time to time, including by that certain Amendment No. 1
to Credit Agreement and Parent Guaranty dated August 6, 2019, the “Credit
Agreement”), and is by and among (i) SEACOR Marine Foreign Holdings Inc., a
corporation incorporated under the laws of the Republic of the Marshall Islands
(the “Borrower”), as borrower, (ii) SEACOR Marine Holdings Inc., a corporation
incorporated under the laws of the State of Delaware (the “Parent Guarantor”),
as parent guarantor, (iii) the entities identified on Schedule 1-A thereto,
including Sea-Cat Crewzer LLC, a limited liability company formed under the laws
of the Republic of the Marshall Islands (“Sea-Cat Crewzer”), as subsidiary
guarantors, (iv) each of SEACOR Offshore Mystery LLC (“SEACOR Offshore Mystery”)
and SEACOR Offshore Mischief LLC (“SEACOR Offshore Mischief” and, together with
Sea-Cat Crewzer and SEACOR Offshore Mystery, the “New Vessel Owning Entities”),
each a Delaware limited liability company, as acceding subsidiary guarantors,
(v) DNB BANK ASA, New York Branch (“DNB Bank”), as facility agent for the
Creditors (in such capacity, the “Facility Agent”), as security trustee for the
Creditors (in such capacity, the “Security Trustee”), (vi) the banks, financial
institutions and institutional lenders whose names and addresses are set out in
Schedule 1-B thereto, as lenders (together with any assignee pursuant to the
terms of Section 10 of the Credit Agreement, the “Lenders”, and each separately,
a “Lender”), (vii) the Swap Banks, (viii) DNB Markets, Inc., Clifford Capital
Pte. Ltd. and NIBC Bank N.V. as mandated lead arrangers, and (ix) DNB Markets,
Inc. as coordinator and bookrunner. Unless otherwise defined herein, the
capitalized terms used herein shall have the meanings assigned to such terms in
the Credit Agreement.

W I T N E S S E T H

WHEREAS, the Borrower has requested that the Lenders execute and deliver this
Amendment in order to, among other things, (a) allow the Marshall Islands flag
Vessel SEACOR CHEETAH, Official No. 6162 to be bareboat registered in Nigeria,
(b) substitute the Cayman Islands flag Vessels PUTFORD ACHIEVER, Official
No. 743578 and PUTFORD SAVIOUR, Official No. 742477 and the United Kingdom flag
Vessels PUTFORD PRIDE, Official No. 912803 and PUTFORD JAGUAR, Official
No. 912910, each of which is a Credit Support Vessel (the “Released Credit
Support Vessels”) and the United Kingdom flag Vessels PUTFORD DEFENDER, Official
No. 923368 and PUTFORD PHOENIX, Official No. 923404, each of which is an
Additional Credit Support Vessel (the “Released Additional Credit Support
Vessels” and, together with the Released Credit Support Vessels, the “Released
Vessels”) with (i) the Marshall Islands flag vessel SEACOR TOTONACA, Official
No. 8488, which is owned by Sea-Cat Crewzer, (ii) the United States flag vessel
GO MS. CHIEF, Official No. 1247527, which is owned by SEACOR Offshore Mischief,
and (iii) the United States flag vessel GO MS. TREE, Official No. 1249191, which
is owned by SEACOR Offshore Mystery, each of which will be a Credit Support
Vessel (the SEACOR TOTONACA, the GO MS. CHIEF and the GO MS. TREE together being
the “New Credit Support Vessels”), and (c) provide for each of SEACOR Offshore
Mischief and SEACOR Offshore Mystery to accede to the Credit Agreement as a
Subsidiary Guarantor.

WHEREAS, the Lenders have agreed to amend and modify certain terms and
provisions of the Credit Agreement as set forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises set forth above, the covenants
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:

 

  1.

Amendment of the Credit Agreement. The parties hereto agree that:

 

  (a)

All references to “this Agreement” shall be deemed to refer to the Credit
Agreement, as amended and supplemented hereby, and each reference to the “Credit
Agreement”, including any prior iteration thereof, in any Transaction Document
shall be deemed to be a reference to the Credit Agreement as amended,
supplemented or otherwise modified from time to time, including but not limited
to as amended and supplemented by this Amendment.

 

  (b)

(i) Each of SEACOR Offshore Mystery and SEACOR Offshore Mischief shall accede to
the Credit Agreement as an additional Subsidiary Guarantor, each of Putford
Achiever Limited, Putford Saviour Limited, Putford Pride Limited and Putford
Jaguar Limited (together, the “Released Subsidiary Guarantors”) and each of
Putford Defender Limited and Putford Phoenix Limited (together, the “Released
Additional Support Vessel Owners” and, together with the Released Subsidiary
Guarantors, the “Released Vessel Owners”) shall be released from their
obligations as Subsidiary Guarantors, each of SEACOR Offshore Safety Limited and
Boston Putford Offshore Safety Limited (together, the “Released Relevant
Parents” and, together with the Released Vessel Owners, the “Released Parties”)
shall be released from their obligations as Relevant Parents, and Schedule 1-A
of the Credit Agreement shall be replaced in its entirety with Schedule 1-A
attached hereto.

 

  (c)

Schedule 4 of the Credit Agreement shall be replaced in its entirety with
Schedule 4 attached hereto.

 

  (d)

Section 1.1 of the Credit Agreement shall be amended by deleting the definition
of Designated Jurisdiction and replacing it with the following:

“Designated Jurisdiction” means the Republic of Marshall Islands, the United
States, the United Kingdom, England and Wales, Cayman Islands, Nigeria (solely
with respect to the bareboat registration of the Vessel SEACOR CHEETAH and such
other Vessels as may be approved in writing by the Majority Lenders), or such
other jurisdiction as may be approved by the Facility Agent, such approval not
to be unreasonably withheld, conditioned or delayed;

 

  (e)

Section 1.1 of the Credit Agreement shall be amended by deleting the definition
of Vessel Manager and replacing it with the following:

“Vessel Manager” means SEACOR Offshore Dubai LLC, SEACOR Marine and/or any other
entity controlled by SEACOR Marine which will commercially and technically
manage the Vessels at all times, or any other management company appointed with
the prior written consent of the Facility Agent, such consent not to be
unreasonably withheld, conditioned or delayed;

 

  (f)

Section 1.1 of the Credit Agreement shall be amended by adding the following
definitions:

“Approved Bareboat Charter” means (i) any bareboat charter to Affiliates,
(ii) the SEACOR Cheetah Charter, the GO MS. Chief Charter, and the GO MS. TREE
Charter, and (iii) such other bareboat charter as may be approved in writing by
the Majority Lenders.

 

2



--------------------------------------------------------------------------------

“GO MS. CHIEF Charter” means the amended and restated bareboat charterparty
dated November 20, 2019 by and between SEACOR Offshore Mischief, as owner, and
Guice Offshore, LLC, as charterer, relating to the Vessel GO MS. CHIEF;

“GO MS. TREE Charter” means the amended and restated bareboat charterparty dated
November 20, 2019 by and between SEACOR Offshore Mystery, as owner, and Guice
Offshore, LLC, as charterer, relating to the Vessel GO MS. TREE;

“SEACOR CHEETAH Charter” means the bareboat charterparty made or to be made by
and between Sea-Cat Crewzer LLC, as owner, and Strickland Services Ltd., as
charterer, relating to the Vessel SEACOR CHEETAH, in form and substance
acceptable to the Majority Lenders;

 

  (g)

Section 2.1(m) of the Credit Agreement shall be amended to read as follows:

Chief Executive Offices. The chief executive office and chief place of business
of each Credit Party and the office in which the records relating to such
party’s earnings and other receivables are kept is located at 5005 Railroad
Avenue, Morgan City, Louisiana 70380;

 

  (h)

Section 9.2(s)(i) of the Credit Agreement shall be amended by replacing “other
than bareboat charters to Affiliates” with “other than any Approved Bareboat
Charter”.

2. Conditions to the Effectiveness of this Amendment. This Amendment shall
become effective on the date (the “Effective Date”) on which the following
conditions shall have been met:

 

  (a)

This Amendment. Each of the parties hereto shall have duly executed and
delivered this Amendment;

 

  (b)

Corporate Authority. The Facility Agent shall have received the following
documents in form and substance reasonably satisfactory to the Facility Agent:

 

  (i)

copies, certified as true and complete by an officer, director or managing
member (as applicable) of each of SEACOR Offshore Mystery, SEACOR Offshore
Mischief, and each other Credit Party (other than the Released Parties) of the
resolutions of the directors, members or managers thereof evidencing approval of
this Amendment and with respect to the New Vessel Owning Entities, the New
Collateral Vessel Security Documents to which each is or is to be a party, as
the case may be, and authorizing an appropriate person or persons or
attorney-in-fact or attorneys-in-fact to execute the same on its behalf, or
other evidence of such approvals and authorizations;

 

 

3



--------------------------------------------------------------------------------

  (ii)

copies, certified as true and complete by an officer, director or managing
member (as applicable) of each of SEACOR Offshore Mystery, SEACOR Offshore
Mischief and each other Credit Party (other than the Released Parties) of all
documents evidencing any other necessary action (including actions by such
parties thereto other than SEACOR Offshore Mystery, SEACOR Offshore Mischief and
each other Credit Parties (other than the Released Parties) as may be required
by the Lenders), approvals or consents with respect to this Amendment and with
respect to the New Vessel Owning Entities, the New Collateral Vessel Security
Documents to which each is or is to be a party, as the case may be;

 

  (iii)

copies, certified as true and complete by an officer, director or managing
member (as applicable) of each of SEACOR Offshore Mystery, SEACOR Offshore
Mischief and each other Credit Party (other than the Released Parties) of the
certificate of formation, articles of incorporation, operating agreement or
by-laws, as the case may be, or equivalent instruments thereof;

 

  (iv)

certificate of the jurisdiction of formation of SEACOR Offshore Mystery and
SEACOR Offshore Mischief and each other Credit Party (other than the Released
Parties) as to the good standing thereof;

 

  (v)

copies, certified as true and complete by an officer, managing member or
director (as applicable) of each of SEACOR Offshore Mystery, SEACOR Offshore
Mischief and each other Credit Party (other than the Released Parties) of the
names and true signatures of the officers or directors (as applicable) of such
New Vessel Owning Entity and such other Credit Party (other than the Released
Parties) signing this Amendment and with respect to the New Vessel Owning
Entities, each New Collateral Vessel Security Document to which it is or is to
be a party and the other documents to be delivered hereunder and thereunder, as
the case may be; and

 

  (vi)

a certificate signed by an officer, managing member or director (as applicable)
of each of SEACOR Offshore Mystery, SEACOR Offshore Mischief and each other
Credit Party (other than the Released Parties) (or its managing member) to the
effect that the representations and warranties of SEACOR Offshore Mystery,
SEACOR Offshore Mischief and such other Credit Party (other than the Released
Parties) contained in this Amendment, and with respect to the New Vessel Owning
Entities, the other New Collateral Vessel Security Documents to which each is or
is to be a party, as the case may be, are true and correct as of the date of
such certificate;

 

  (c)

The New Credit Support Vessels. The Facility Agent shall have received evidence
satisfactory to it that each New Credit Support Vessel:

 

  (i)

is in the sole and absolute ownership of the relevant New Vessel Owning Entity
and duly registered in such New Vessel Owning Entity’s name under the laws and
flag of the relevant Designated Jurisdiction, unencumbered, save and except for
the relevant Mortgage recorded against it, the Assignments, and Permitted Liens;

 

  (ii)

is classed in the highest classification and rating for vessels of the same age
and type with the respective Classification Society without any material
outstanding recommendations affecting class;

 

  (iii)

is operationally seaworthy and in every way fit for its intended service; and

 

4



--------------------------------------------------------------------------------

  (iv)

insured in accordance with the provisions of the applicable Mortgage and
Section 9.1(v) of the Credit Agreement and all requirements of the applicable
Mortgage and Section 9.1(v) of the Credit Agreement in respect of such insurance
have been fulfilled (including, but not limited to, letters of undertaking from
the insurance brokers, including confirmation notices of assignment, notices of
cancellation and loss payable clauses acceptable to the Facility Agent);

 

  (d)

Mortgages. Each New Vessel Owning Entity shall have duly executed, and delivered
to the Facility Agent, the Mortgage over its New Credit Support Vessel;

 

  (e)

Recording of the Mortgages. The Facility Agent shall have received satisfactory
evidence that the Mortgage over each New Credit Support Vessel has been duly
recorded under the laws of the relevant Designated Jurisdiction and constitutes
a first preferred mortgage lien under the laws of the relevant Designated
Jurisdiction;

 

  (f)

Pledge Agreements. Each Relevant Parent of each New Vessel Owning Entity shall
have duly executed, and delivered to the Facility Agent, a Pledge Agreement over
its New Vessel Owning Entity;

 

  (g)

Assignments. Each of the New Vessel Owning Entities shall have delivered to the
Facility Agent duly executed copies of the following (collectively, with the
Mortgages over the New Credit Support Vessels and the Pledge Agreements relating
to the New Vessel Owning Entities, the “New Collateral Vessel Security
Documents”):

 

  (i)

an Insurances Assignment over each New Credit Support Vessel;

 

  (ii)

an Earnings Assignment over each New Credit Support Vessel;

 

  (iii)

a Charter Assignment with respect to any Charter in excess of (or capable of
exceeding, by virtue of any optional extension) 12 months over each New Credit
Support Vessel (on a commercially reasonable basis if the relevant vessel
employment agreement expressly prohibits such assignment); and

 

  (iv)

the Assignment Notices with respect to the above mentioned Assignments;

 

  (h)

Vessel Liens. Each New Vessel Owning Entity shall deliver to the Facility Agent
evidence satisfactory to it and to its counsel that, save for the liens created
by the Mortgage and the Assignments, there are no liens, charges or encumbrances
of any kind whatsoever on its New Credit Support Vessel, or on its earnings
except as permitted by the Credit Agreement or by any of the New Collateral
Vessel Security Documents;

 

  (i)

Compliance with ISM Code, ISPS Code, Annex VI and MTSA. Each New Vessel Owning
Entity shall deliver to the Facility Agent evidence satisfactory to it and to
its counsel that its New Credit Support Vessel complies and the Operator
complies with the requirements of the ISM Code, ISP Code, Annex VI and MTSA
including (but not limited to) the maintenance and renewal of valid certificates
pursuant thereto and the Facility Agent shall have received a copy of the DOC,
SMC, ISSC and IAPPC for each such New Credit Support Vessel;

 

5



--------------------------------------------------------------------------------

  (j)

No Threatened Withdrawal of DOC, ISSC, SMC or IAPPC. Each New Vessel Owning
Entity shall deliver to the Facility Agent a certificate of such New Vessel
Owning Entity certifying that there is no actual or, to the best of such New
Vessel Owning Entity’s knowledge, threatened withdrawal of any Operator’s DOC,
ISSC, SMC, IAPPC or other certification or documentation related to the ISM
Code, ISPS Code, Annex VI or otherwise required for the operation of its New
Credit Support Vessel or in respect to such New Vessel Owning Entity’s New
Credit Support Vessel;

 

  (k)

Evidence of Current COFR. The Facility Agent shall have received evidence of
current compliance with any applicable requirement for a Certificate of
Financial Responsibility pursuant to the Oil Pollution Act 1990 for each New
Credit Support Vessel, as applicable;

 

  (l)

Vessel Appraisals. The Facility Agent shall have received two appraisals of the
Fair Market Value of each New Credit Support Vessel in form and substance
satisfactory to the Facility Agent, and the aggregate Fair Market Value (as
evidenced by such appraisals) of all the New Credit Support Vessels to be
mortgaged to the Security Trustee shall, on the Effective Date be equal to or
greater than the Fair Market Value of the Released Vessels;

 

  (m)

Insurance Report. The Facility Agent shall have received a detailed report from
a firm of independent marine insurance consultants appointed by the Facility
Agent in respect of the insurances on each New Credit Support Vessel, in form
and substance satisfactory to the Facility Agent, the cost of such report to be
for the account of the Borrower;

 

  (n)

Vessel Manager Documents. Each Vessel Manager managing a New Credit Support
Vessel shall have duly executed and delivered to the Facility Agent the Vessel
Manager’s Undertaking relating to the relevant New Credit Support Vessel
together with a copy of the Management Agreement;

 

  (o)

Filings. Each New Vessel Owning Entity shall have duly delivered to the Facility
Agent the Uniform Commercial Code financing statements for filing with such
jurisdictions as the Facility Agent may reasonably require;

 

  (p)

Licenses, Consents and Approvals. The Facility Agent shall have received
satisfactory evidence that all necessary licenses, consents and approvals in
connection with the transactions contemplated by this Amendment and the New
Collateral Vessel Security Documents have been obtained;

 

  (q)

Know Your Customer Requirements. The Facility Agent shall have received
documentation to the satisfaction of each Lender in connection with its know
your customer requirements relating to the New Vessel Owning Entities;

 

  (r)

Legal Opinions. The Facility Agent shall have received legal opinions addressed
to the Lenders from Watson Farley & Williams LLP, special counsel to the
Security Parties and Vessel Owning Entities, as to matters of New York law,
Delaware law, Marshall Islands law and United States maritime law, in such form
as the Facility Agent may require, as well as such other legal opinions as the
Facility Agent shall have required as to all or any matters under the laws of
the United States of America, the State of New York, the State of Delaware and
the Republic of the Marshall Islands in a form acceptable to the Facility Agent
and its counsel;

 

6



--------------------------------------------------------------------------------

  (s)

Charters. The Facility Agent shall have received certified copies of all
Charters relating to the New Credit Support Vessels; and

 

  (t)

Inventory of Hazardous Materials. The Facility Agent shall have received a copy
of the Inventory of Hazardous Materials with respect to each New Credit Support
Vessel, commencing on the date of the first drydocking of such New Credit
Support Vessel after the Closing Date.

3. Release of Released Vessels and Released Parties. Upon the Effective Date,
the Lenders agree that the Collateral relating to the Released Vessels and the
Released Parties shall be irrevocably and unconditionally released and each
Released Party shall be released and discharged from any and all obligations
under the Transaction Documents. The Lenders hereby authorize the Security
Trustee to enter into any release and reassignment agreements and such other
documents as necessary to terminate the security interest in the Collateral
relating to the Released Vessels and Released Vessel Owners and release and
discharge each of the Released Parties from their obligation under the
Transaction Documents, in each case on the Effective Date.

4. Conditions to the Bareboat Registration. The parties hereto agree that the
Vessel SEACOR CHEETAH may be bareboat registered in Nigeria, provided that, on
or prior to the commencement of the bareboat registration, the Facility Agent
shall have received:

 

  (a)

a Charter Assignment relating to the SEACOR CHEETAH Charter, in form and
substance acceptable to the Facility Agent, together with a certified copy of
the SEACOR CHEETAH Charter;

 

  (b)

a letter of undertaking given by the Charterer of the SEACOR CHEETAH, addressed
to The Director General of the Nigerian Maritime Administration and Safety
Agency granting the Charterer’s irrevocable consent to the deregistration of the
SEACOR CHEETAH if, inter alia, there is an Event of Default under the Credit
Agreement;

 

  (c)

a deregistration power of attorney given by the SEACOR CHEETAH Charterer in
favor of, inter alios, the Security Trustee;

 

  (d)

evidence satisfactory to the Facility Agent that the SEACOR CHEETAH is in the
sole and absolute ownership of Sea-Cat Crewzer LLC and duly bareboat registered
under the laws and flag of Nigeria, unencumbered, save and except for the
Mortgage recorded against it and reflected in the bareboat registration, the
Assignments, and Permitted Liens;

 

  (e)

if applicable, a Vessel Manager’s Undertaking relating to the SEACOR CHEETAH
together with a copy of the Management Agreement;

 

  (f)

if applicable, an Insurances Assignment relating to the SEACOR CHEETAH together
with any Assignment Notices;

 

7



--------------------------------------------------------------------------------

  (g)

a Nigerian legal opinion and any other legal opinions as may be required by the
Facility Agent, each in form and substance acceptable to the Facility Agent and
each being from such Nigerian or other legal counsel acceptable to the Facility
Agent in its sole discretion; provided that the Facility Agent may in its sole
discretion consent to the delivery of such legal opinions following commencement
of the bareboat registration by such time as the Facility Agent may specify; and

 

  (h)

any other document, undertaking, or information reasonably required by the
Facility Agent in connection with the bareboat registration.

5. Expenses. The Borrowers hereby agree to pay to the Facility Agent, the
Security Trustee and the Lenders all reasonable expenses related to this
Amendment in accordance with Section 13.2 of the Credit Agreement, including any
expenses of preparation, negotiation, execution and administration of this
Amendment and the transactions contemplated hereby and the reasonable fees and
disbursements of the Facility Agent, the Security Trustee and the Lenders’
counsel in connection herewith.

6. Representations and Warranties. Each of SEACOR Offshore Mystery, SEACOR
Offshore Mischief and each of the other Credit Parties (other than the Released
Parties) represents and warrants to the Facility Agent as of the date hereof and
as of the Effective Date that:

 

  (a)

all acts, filings, conditions and things required to be done and performed and
to have happened (including, without limitation, the obtaining of all necessary
corporate or shareholder approvals and all governmental approvals, including
those of any monetary or exchange control authority) precedent to the entering
into of this Amendment to constitute this Amendment the duly authorized, legal,
valid and binding obligation of such Credit Party (other than the Released
Parties) or SEACOR Offshore Mystery and SEACOR Offshore Mischief, as applicable,
enforceable in accordance with its terms, have been done, performed and have
happened in due and strict compliance with all applicable laws; and

 

  (b)

immediately after giving effect to this Amendment, the representations and
warranties set forth in the Credit Agreement, as amended hereby, are true and
correct in all material respects, except for (A) representations and warranties
which expressly relate to an earlier date, in which case such representations
and warranties shall be true and correct, in all material respects, as of such
earlier date, or (B) representations and warranties which are no longer true and
correct as of a result of a transaction expressly permitted by the Credit
Agreement as amended hereby, and no Event of Default shall have occurred and be
continuing.

7. Additional Subsidiary Guarantors. By executing this Amendment, each of SEACOR
Offshore Mystery and SEACOR Offshore Mischief hereby becomes a Subsidiary
Guarantor under the Credit Agreement with the same force and effect as if
originally named in the Credit Agreement as a Subsidiary Guarantor and each of
SEACOR Offshore Mystery and SEACOR Offshore Mischief hereby agrees to all terms
and provisions of the Credit Agreement applicable to it as a Subsidiary
Guarantor.

8. No Defaults. Each of the Credit Parties (other than the Released Parties)
hereby represents and warrants that as of the date hereof there exists no Event
of Default or any condition which, with the giving of notice or passage of time,
or both, would constitute an Event of Default and each of SEACOR Offshore
Mystery, SEACOR Offshore Mischief and each of the other Credit Parties (other
than the Released Parties) hereby represents and warrants that as of the
Effective Date there exists no Event of Default or any condition which, with the
giving of notice or passage of time or both, would constitute an Event of
Default.

 

8



--------------------------------------------------------------------------------

9. Covenants. Each of the Credit Parties (other than the Released Parties)
hereby reaffirms that it has duly performed and observed the covenants and
undertakings set forth in the Credit Agreement and the other Transaction
Documents to which it is a party, and covenants and undertakes to continue to
duly perform and observe such covenants and undertakings so long as the Credit
Agreement, as amended hereby, shall remain in effect.

10. No Other Amendment. All other terms and conditions of the Credit Agreement
and each of the other Transaction Documents shall remain in full force and
effect and the Credit Agreement shall be read and construed as if the terms of
this Amendment were included therein by way of addition or substitution, as the
case may be.

11. Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement.

12. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

13. Effect of Amendment. All references in any Transaction Document to the
Credit Agreement on and after the Effective Date shall be deemed to refer to the
Credit Agreement as amended hereby, and the parties hereto agree that, except as
amended by this Amendment, all of the terms and provisions of the Credit
Agreement shall remain in full force and effect. This Amendment is a Transaction
Document.

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

SEACOR MARINE HOLDINGS INC.,

as Parent Guarantor

By:  

/s/ John Gellert

Name: John Gellert Title: President/CEO

 

SEACOR MARINE FOREIGN HOLDINGS INC.,

as Borrower

By:  

/s/ Jesus Llorca

Name: Jesus Llorca Title: Executive Vice President

 

AARON S. MCCALL LLC,

as Subsidiary Guarantor

By:  

/s/ Andrew Everett

Name: Andrew Everett Title: VP/Secretary

 

ALYA MCCALL LLC,

as Subsidiary Guarantor

By:  

/s/ John Gellert

Name: John Gellert Title: President

 

MICHAEL G MCCALL LLC,

as Subsidiary Guarantor

By:  

/s/ Jesus Llorca

Name: Jesus Llorca Title: Vice President



--------------------------------------------------------------------------------

FALCON PEARL LLC,

as Subsidiary Guarantor

By:  

/s/ John Gellert

Name: John Gellert Title: Vice President

 

FALCON DIAMOND LLC,

as Subsidiary Guarantor

By:  

/s/ John Gellert

Name: John Gellert Title: Vice President

 

SEA-CAT CREWZER LLC,

as Subsidiary Guarantor

By:  

/s/ Jesus Llorca

Name: Jesus Llorca Title: Vice President

 

SEA-CAT CREWZER II LLC,

as Subsidiary Guarantor

By:  

/s/ Jesus Llorca

Name: Jesus Llorca Title: Vice President

 

SEACOR HAWK LLC,

as Subsidiary Guarantor

By:  

/s/ John Gellert

Name: John Gellert Title: Vice President

 

SEACOR EAGLE LLC,

as Subsidiary Guarantor

By:  

/s/ Jesus Llorca

Name: Jesus Llorca Title: Vice President



--------------------------------------------------------------------------------

PUTFORD ACHIEVER LIMITED,

as Subsidiary Guarantor

By:  

/s/ John Anniss

Name: John Anniss Title: Director

 

PUTFORD SAVIOUR LIMITED,

as Subsidiary Guarantor

By:  

/s/ John Anniss

Name: John Anniss Title: Director

 

PUTFORD PRIDE LIMITED,

as Subsidiary Guarantor

By:  

/s/ John Anniss

Name: John Anniss Title: Director

 

PUTFORD JAGUAR LIMITED,

as Subsidiary Guarantor

By:  

/s/ John Anniss

Name: John Anniss Title: Director

 

PUTFORD DEFENDER LIMITED,

as Subsidiary Guarantor

By:  

/s/ John Anniss

Name: John Anniss Title: Director

 

PUTFORD PHOENIX LIMITED,

as Subsidiary Guarantor

By:  

/s/ John Anniss

Name: John Anniss Title: Director



--------------------------------------------------------------------------------

SEACOR OFFSHORE MYSTERY LLC,

as Subsidiary Guarantor

By:  

/s/ Jesus Llorca

Name: Jesus Llorca Title: VP/Treasurer

SEACOR OFFSHORE MISCHIEF LLC,

as Subsidiary Guarantor

By:  

/s/ Jesus Llorca

Name: Jesus Llorca Title: VP/Treasurer



--------------------------------------------------------------------------------

DNB BANK ASA, NEW YORK BRANCH
as Facility Agent, Security Trustee and Swap Bank By:  

/s/ Samantha Stone

Name: Samantha Stone Title: Assistant Vice President By:  

/s/ Vadim Shutov

Name: Vadim Shutov Title: Assistant Treasurer DNB CAPITAL LLC,
as Lender By:  

/s/ Philippe Wulfers

Name: Philippe Wulfers Title: First Vice President By:  

/s/ Andrew J. Shohet

Name: Andrew J. Shohet Title: Senior Vice President



--------------------------------------------------------------------------------

CLIFFORD CAPITAL PTE. LTD.

as Lender

By:  

/s/ Clive Kerner

Name: Clive Kerner Title: CEO

NIBC BANK N.V.

as Lender

By:  

/s/ Paulien Hop

Name: Paulien Hop Title: Executive Director By:  

/s/ Erwin Keller

Name: Erwin Keller Title: Associate Director

HANCOCK WHITNEY BANK,

as Lender

By:  

/s/ Tommy D. Pitre

Name: Tommy D. Pitre Title: SVP CITICORP NORTH AMERICA, INC.,
as Lender
By:  

/s/ Peter Baumann

Name: Peter Baumann Title: Vice President



--------------------------------------------------------------------------------

SCHEDULE 1-A

SCHEDULE 1-A

SECURITY PARTIES

 

(a)

Borrower

 

Party

   Jurisdiction SEACOR Marine Foreign Holdings Inc.    Marshall Islands

 

(b)

Parent Guarantor

 

SEACOR Marine Holdings Inc.    Delaware

 

(c)

Subsidiary Guarantors

 

Aaron S. McCall LLC    Delaware Alya McCall LLC    Delaware Michael G McCall LLC
   Delaware Falcon Pearl LLC    Marshall Islands Falcon Diamond LLC    Marshall
Islands Sea-Cat Crewzer LLC    Marshall Islands Sea-Cat Crewzer II LLC   
Marshall Islands SEACOR Hawk LLC    Delaware SEACOR Eagle LLC    Delaware SEACOR
Offshore Mystery LLC    Delaware SEACOR Offshore Mischief LLC    Delaware

 

(d)

Relevant Parents

 

Falcon Global International LLC    Marshall Islands C-Lift LLC    Delaware
SEACOR Offshore Vessel Holdings LLC    Delaware



--------------------------------------------------------------------------------

SCHEDULE 4

SCHEDULE 4-A

CREDIT SUPPORT VESSELS

 

Asset Class / Name    Owner    Flag       Fast Supply Vessels           SEACOR
Cheetah    Sea-Cat Crewzer LLC    Marshall Islands (to be bareboat registered to
Nigeria) SEACOR Cougar    Sea-Cat Crewzer LLC    Marshall Islands SEACOR Leopard
   Sea-Cat Crewzer II LLC    Marshall Islands SEACOR Lynx    Sea-Cat Crewzer II
LLC    Marshall Islands Aaron S. McCall    Aaron S. McCall LLC    Marshall
Islands Alya McCall    Alya McCall LLC    Marshall Islands Michael G McCall   
Michael G McCall LLC    Marshall Islands Najla McCall    SEACOR Offshore LLC   
Marshall Islands Carlene McCall    SEACOR Offshore McCall LLC    Marshall
Islands Go Ms. Chief    SEACOR Offshore Mischief LLC    United States Go
Ms. Tree    SEACOR Offshore Mystery LLC    United States             Liftboats
          Falcon Diamond    Falcon Diamond LLC    Marshall Islands Falcon Pearl
   Falcon Pearl LLC    Marshall Islands             Platform Supply Vessels     
     SEACOR Totonaca    Sea-Cat Crewzer LLC    Marshall Islands            

SCHEDULE 4-B

ADDITIONAL CREDIT SUPPORT VESSELS

 

Asset Class / Name    Owner    Flag       Fast Supply Vessels           John G
McCall    SEACOR Marine LLC    United States Michael Crombie McCall    SEACOR
Marine LLC    United States             Liftboats           SEACOR Hawk   
SEACOR Hawk LLC    United States SEACOR Eagle    SEACOR Eagle LLC    United
States            